Citation Nr: 1200831	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  07-33 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Healthcare System in Lincoln, Nebraska


THE ISSUE

Entitlement to payment for unauthorized medical expenses incurred at Nemaha County Hospital from January 28, 2007, through February 3, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from August 1982 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2007 administrative decision of the Department of Veterans Affairs (VA) Nebraska-Western Iowa Healthcare System in Lincoln, Nebraska, which granted a claim of reimbursement for, or payment of, unauthorized medical expenses for treatment incurred on January 26 and January 27, 2007, but not thereafter.  The Veterans Health Administration (VHA) Central Office currently has jurisdiction over the Veteran's medical file.  

In March 2010, the Veteran was afforded a Travel Board hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  That Veterans Law Judge has since retired from the Board.  The Veteran was offered the opportunity to testify at another hearing with a Veterans Law Judge who will decide her appeal, but she declined.

At the Board hearing, the Veteran requested that the record be held open for 30 days to allow for the submission of additional evidence.  See 38C.F.R. § 20.709 (2011).  Such evidence was received, but it has not yet been considered by the RO.  In this regard, the Board may consider this evidence in the first instance because the Veteran has waived initial RO consideration thereof.  See 38 C.F.R. § 20.1304(c) (2011). 



FINDINGS OF FACT

1.  The Veteran is in receipt of compensation for service-connected hysterectomy.

2.  The Veteran received medical care between January 26, 2007, and February 3, 2007, rendered by Nemaha County Hospital, for acute appendicitis.

3.  VA has authorized reimbursement for emergency room care and one day of inpatient care.

4.  Payment or reimbursement of the costs of the care from January 28, 2007, through February 3, 2007, was not authorized.

5.  The preponderance of the evidence establishes that, for the period from January 28, 2007, to February 3, 2007, the Veteran's condition had stabilized and, therefore, a transfer to a VA facility could have occurred at that time.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses at Nemaha County Hospital from January 28, 2007, through February 3, 2007, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000-1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be submitted by the claimant and which portion of the evidence VA will attempt to obtain on behalf of the claimant.  The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

According to the Court, however, because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of her claim for reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.

Every possible avenue of assistance has been explored, and the Veteran has had ample notice of what might be required or helpful to her case.  For example, the Agency of Original Jurisdiction (AOJ) provided the claimant with a letter discussing what information was needed to establish a right to the requested reimbursement, including the need for records documenting the treatment received.  Thereafter, a Statement of the Case (SOC) provided the claimant with the pertinent laws and regulatory provisions, as well as the basis for the denial of the claim.  VA has satisfied its duties to inform and assist the claimant in this case.  The Veteran was provided several opportunities to provide pertinent evidence in support of her claim.  She was afforded an opportunity to present argument at a Board hearing.  Further development and further expending of VA's resources is not warranted.  The Board's decision to proceed in adjudicating this claim does not therefore prejudice the claimant in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In April 2011, the Board requested a specialist medical opinion through a Veterans Heath Administration (VHA) directive.  Such an opinion was obtained in June 2011 and has been associated with the claims file.  All necessary development has been completed and this case is now before the Board for adjudication.

The Veteran has filed a claim for payment or reimbursement for the cost of private medical expenses incurred January 28, 2007, through February 3, 2007, at the Nemaha County Hospital (Nemaha) related to acute appendicitis and a resultant appendectomy.  VA approved payment for emergency room care and one day of inpatient care, but denied payment for the remainder of the hospital stay.  The Veteran contends that she could not be released or transferred from the hospital prior to February 3, 2007, because her condition was not stable.

A review of the record discloses that the Veteran presented to the Nemaha Emergency Room on January 26, 2007, with complaints of nausea, vomiting, and abdominal pain.  She was held in emergency observation and given IV hydration to control nausea and vomiting.  X-ray testing revealed no free air, a normal bowel/gas pattern, and no signs of constipation or obstipation.  An elevated white blood count was noted.  The Veteran continued to have tenderness in the right pelvic area despite hydration and narcotic analgesia.  Although bowel sounds were heard initially, they became quieter as the Veteran's abdominal pain increased.  Her pain came in waves and there was no comfortable position for her.  Further testing was ordered and a CT scan revealed acute appendicitis with no free air in the abdomen.

An emergent appendectomy with abscess drainage was performed on January 26, 2007.  The operative report associated therewith documents that the procedure went well and was without clinical complications.  A postoperative diagnosis of acute gangrenous appendix, ruptured with abscess, was made at this time.

On January 27, 2007, the Veteran's status was changed to acute care.  Postoperatively, she continued to have fevers, suffer from nausea and vomiting, and have minimal bowel sounds.  She continued with IV treatment throughout her post operative stay, to include Unasyn therapy for a bacterial infection.  She was able to walk down the hall postop day one, and went for walks on postop days two and three as well.  She passed gas on postop day five and had a bowel movement on postop day six, at which time her diet was advanced to full.  By postop day eight, she had been afebrile for several days, was tolerating orals, and was switched to oral antibiotics and pain medication.  She was up to the bathroom without difficulty, and was deemed stable to be dismissed home.  Upon discharge, her Jackson-Pratt drain was left in and the Veteran followed up with her surgeon for drainage removal two days after discharge.

It is undisputed that on the day of admission to Nemaha and extending through the Veteran's first postoperative day, i.e. January 26 and January 27, 2007, there existed a medical emergency such that delay in treatment would have been hazardous to the Veteran's life.  Indeed, in April 2007, VA approved payment or reimbursement for expenses for unauthorized medical treatment at Nemaha for that initial period.

Accordingly, the central issue is whether the emergent condition that existed at the time of hospital admission and surgery had abated any time during the remaining period of hospitalization at Nemaha County Hospital (January 28, 2007, through February 3, 2007,) such that the Veteran could have been transferred to a VA hospital.  VA has denied payment for medical care administered during the remainder of the Veteran's hospital stay based on a determination that the Veteran was stable and ready for transport after her first postoperative day.

In an August 2007 statement the Veteran offered some of her reasons for disagreeing with the AOJ's determination to partially deny her claim.  In this statement, she explained that she presented at Nemaha on January 26, 2007, thinking that she had the flu.  Rather, she explained, she had a ruptured appendix.  She related that she had apparently been informed by someone at Nemaha that Nemaha had called a 1-800 number on the back of her VA healthcare card and had been told by VA "to do whatever needed to be done."  She explained that due to complications she was not transferred to a VA facility and that she had never been informed that she was to be transferred to any VA facility.

In a September 2007 statement the Veteran related similar contentions as in her August 2007 letter.  She notably explained that the Nemaha staff had informed her that she was covered by VA for her care.  She noted that postoperatively she had had a drainage tube inserted and that toxins had built up in her system making her very sick.  She indicated that she was unaware that she had to be transferred to a VA facility and that she figured that the doctors were doing what was best for her.  

In furtherance of substantiating her claim, the Veteran submitted a private medical opinion from her private physician, J.G.M, M.D. dated in September 2007.  In this letter, Dr. M. notes that the Veteran was hospitalized on January 26, 2007, with acute appendicitis and that she subsequently underwent an emergency appendectomy.  He noted further that the appendix was ruptured and that the Veteran had an intraperitoneal abscess.  Dr. M. explained that the Veteran's postoperative course was complicated by the resulting infection and hypertension and that because of this she was not stable for transport to another facility during her entire postoperative stay, i.e. through February 3, 2007.

In March 2010 the Veteran was afforded a Travel Board hearing.  In pertinent part, she related that one of the nurses at Nemaha had told her not to "worry about anything" and that "VA would cover the expense."  With respect to postoperative complications, she testified that 3 days after the surgery she had complications due to a blocked drainage tube.  She noted that the closest VA facility to Nemaha was about 75 miles away and related that she did not think she was able to be transferred.  She explained that she was "not cleared to move" until she was discharged on February 3, 2007.  She and her representative asserted that because she was not released from Nemaha until this date she was therefore incapable of transfer to the VA facility.  She related that her condition was serious to the point that she almost had died and highlighted that she had a gangrenous infection.  Her representative also questioned who was responsible for such a transfer, if it would have been feasible, and exactly how such a transfer would have occurred.
In March 2010 the Veteran provided VA with more records from Nemaha related to her hospital stay.  These records are comprised of her admission summary and related operative report, as well as nursing notes that generally document the Veteran's vital signs and condition during her stay.  A review of these records show recurring complaints of pain and nausea following the surgery, but also show that daily examination of the wound site showed only serous drainage and no clinical findings of unusual complications were noted at any time between January 28th and February 3rd.  

In June 2011 the Board obtained a VHA opinion on the question of whether the emergent condition that existed at the time of hospital admission and surgery had abated any time during the remaining period of hospitalization at Nemaha County Hospital (January 28, 2007, through February 3, 2007,) such that the Veteran could have been transferred to a VA hospital.  The opinion outlines the Veteran's initial presentation at Nemaha and her subsequent appendectomy and hospital stay.  Based upon a review of the record, the VHA examiner concluded that the Veteran was stable and could have been safely transferred on January 28, 2007, to a VA facility.  In this regard, the VHA examiner noted in detail that nurse and doctor progress notes dated on January 28, 2007, showed that the Veteran had stable vital signs, particularly, blood pressure readings, temperature readings, pulse readings, respirations and oxygen saturations.

The examiner also noted that the progress notes dated at this time showed that the Veteran was alert and oriented, and had bilaterally clear breath sounds.  Her heart rate was regular.  The abdomen was soft, round and tender and her wound was clean.  She had frequent eructation, bud denied nausea/emises.  She was voiding without difficulty and was able to go to the bathroom with standby assistance.  She was able to shower with assistance and could walk 700 feet in the hall with such assistance.

The appellant has filed a claim for payment or reimbursement for the cost of private medical expenses incurred from January 28, 2007, through February 3, 2007.  She is in receipt of compensation for service-connected hysterectomy and this is her sole service-connected disability.  It is not asserted or shown that the Veteran received treatment from Nemaha for any service-connected disability or any disability aggravating a service-connected disability.

Initially, the Board must determine whether the medical expenses at issue were authorized by VA.  When VA facilities are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52(a)(3) (2011).

The admission of a Veteran to a non-VA hospital at the expense of VA and under the provisions of 38 U.S.C.A § 1703 must be authorized in advance.  38 C.F.R. § 17.54 (2011); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

In the present case, the appellant claims that her treatment at Nemaha was authorized in advance by VA.  Nevertheless, the evidence of record does not show, nor has the appellant provided evidence showing, that the appellant or Nemaha received the authorization for treatment from VA that is contemplated by 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.54.  The regulation clearly states that authorization for treatment must be received in advance or, in the case of an emergency, care may be considered authorized if an application is received within 72 hours of treatment.  As noted, there is no evidence of record that authorization for treatment was received in advance; indeed, as the treatment was for an episode of acute appendicitis, prior authorization would not have been possible.  Nor is there evidence documenting that a formal application for treatment was received within 72 hours of treatment.

Given the Veteran's representations as to what Nemaha may have indicated regarding authorization, the Board notes the case of Smith v. Derwinski, 2 Vet. App. 378 (1992).  In Smith, the Court explained that emergency medical care received from a non-VA hospital requires authorization pursuant to 38 C.F.R. § 17.54.  The Veteran in Smith argued that his non-VA care was authorized because his VA treating physician had informed him that arrangements were made for him to be treated at a non-VA medical facility.  The Court, in rejecting that contention, observed that the advice of a doctor to go to a non-VA hospital is not the specific type of authorization of payment contemplated in the VA regulation.  Similarly, the Board finds that the apparent advise of the VA facility to Nemaha after calling the 1-800 to do whatever needed to be done does not constitute the type of authorization contemplate by 38 C.F.R. § 17.54, nor does the apparent interpretation of this advice by Nemaha staff that VA would take care of her expenses establish that such authorization was granted.  In short, there is no evidence that proper authorization was obtained pursuant to 38 C.F.R. § 17.54 for payment of the private medical expenses incurred in January and February of 2007.

Furthermore, given that a VA facility was at least notified of the situation within 72 hours of admission, the Board has considered whether authorization should have been granted retroactively as contemplated 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.54.  However, although service connection was in effect for hysterectomy, the treatment at Nemaha was clearly not related to this condition.  Moreover, there is no indication that the Veteran's disability was related to treatment received at VA or that the Veteran's bout of acute appendicitis on January 26, 2007, was of such a type or degree as to preclude treatment by VA, or that any other criteria for such authorization as set forth under 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 have been met.

The only potentially applicable statutory provision is § 1703(a)(3).  However, to meet the criterion under 38 U.S.C.A § 1703(a)(3) and 38 C.F.R. § 17.52(a)(3), the Veteran must have been receiving treatment in a VA facility at the time of the emergency.  Prior VA treatment of a disorder, a telephone call or written notice in an attempt to seek VA treatment made within 72 hours of the Veteran's private hospitalization, and/or agreement by a VA physician to accept a veteran's transfer to a VA facility do not meet this criterion.  See Zimick v. West, 11 Vet. App. 45, 51-52 (1998).

In this case, authorization for the Veteran's treatment under 38 U.S.C.A. § 1703(a)(3) is not warranted.  As outlined in 38 U.S.C.A. § 1703(a)(3) and 38 C.F.R. § 17.52(a)(3) and discussed in Zimick, for such section to apply onset of the emergency condition must originate during period of treatment at a VA facility or stay in a VA nursing home.  In this case, the Veteran's bout of appendicitis clearly did not originate during such a period.  As such, 38 U.S.C.A. § 1703(a)(3) and 38 C.F.R. § 17.52(a)(3) are not for application.

Accordingly, the Board must conclude that prior authorization for the private medical treatment received on January 28, 2007, through February 3, 2007, was not obtained pursuant to 38 C.F.R. § 17.54, and that such authorization is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2002).

The above notwithstanding, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a)  Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice- connected disabilities associated with and held to be aggravating an adjudicated service- connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b)  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c)  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2011).

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

In this case, reimbursement under 38 U.S.C.A. § 1728 is not warranted because the Veteran did not receive treatment for a hysterectomy, but rather non-service-connected appendicitis.  There is no evidence, or any suggestion for that matter, that the treatment was related to a condition aggravating this service-connected disability.  There is also no evidence that the Veteran was participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 at the time of her bout of acute appendicitis.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1008 (the implementing regulations).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which provides general authority for the reimbursement of non-VA emergency treatment.  To be eligible for reimbursement under this Act the Veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)  The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider;

(i)  The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.002 (2011).

The above-noted criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  As such, failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b) (West 2002); 38 C.F.R. § 17.002(g).

In addition, a Veteran is required to file a claim within 90 days of the latest of the following: (1) July 19, 2001; (2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (4) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004 (2011).

As noted above, in this case VA conceded that the Veteran's initial treatment was under emergency circumstances, and thus paid for her emergency inpatient treatment at Nemaha on January 26 and January 27, 2007.  VA has not authorized payment or reimbursement for the private hospitalization expenses for the remaining time period from January 28, 2007, through February 3, 2007, on the basis that the Veteran's condition had stabilized and that further payment for medical expenses was not authorized by law.  See 38 C.F.R. § 17.121 (2011).

With regard to stabilization, claims for payment or reimbursement of the costs of emergency hospital care or medical services not previously authorized will not be approved for any period beyond the date on which the medical emergency ended. 38 C.F.R. § 17.121 (2011).  For the purpose of payment or reimbursement of the expense of emergency hospital care not previously authorized, an emergency shall be deemed to have ended at that point when a VA physician has determined that, based on sound medical judgment, a Veteran who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability.  Id.  From that point on, no additional care in a non-VA facility will be approved for payment by VA.  Id.

However, effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110- 387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to veterans' mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "shall" in both statutes was changed from the word "may."

Additionally, the revised criteria included an added provision essentially expanding the definition of "emergency treatment" in section 1725 to include treatment rendered (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or ... (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id.  The Board will consider and apply the amended version of 38 U.S.C.A. §§ 1725, which is more favorable to the claimant because they liberalize the law by mandating reimbursement and expanding the definition of emergency treatment.

Further amendments were made to 38 U.S.C.A. § 1725 effective February 10, 2010, for all claims pending under the statute.  These amendments essentially provide for reimbursement of certain costs for emergency services covered by the statute to the extent private insurance could not reimburse a claimant in full for the services rendered.  See Pub. L. 111-137, § 1(a), (b), Feb. 1, 2010, 123 Stat. 3495.

After careful consideration of the applicable law and regulations and the evidence of record, the Board concludes that the appellant is not entitled to reimbursement under 38 U.S.C.A. § 1725.  Specifically, the Board concludes that the Veteran's condition had stabilized by January 28, 2007.  

As noted above, retroactive authorization in this case depends primarily on when the Veteran's condition had stabilized on and after January 28, 2007, to the point where she could have been safely transported to a VA facility.  On this point, resolution of this claim depends on the relative weight to be assigned to the September 2007 private opinion and the June 2011 VHA opinion.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In this regard, the Board finds that the June 2011 VHA opinion is more probative.  The private opinion, while offered by a physician with firsthand knowledge, is lacking in that it contains only a very general conclusion that the Veteran suffered postoperative complications, due to the appendix infection and her hypertension, to the extent that it was unsafe to discharge or transfer her to the available VA facility as her condition had not stabilized until February 3, 2007.  The physician provided no rationale or discussion explaining what those complications were or how they would have prevented her transfer.  The Board finds this opinion particularly lacking as the record contains detailed nursing note for the period from January 28th to February 3rd, and such notes contain no reference to any unusual complications following the procedure.  It is true that the surgery occurred because of infection of the Veteran's appendix; however, daily examination of the wound site following the surgery showed only serous discharge with no unusual odor or other findings noted.

On the other hand, the VHA opinion is based on a review of the entire claims file and particularly notes that a review of the Veteran's vital signs and the related hospitalization records indicated that as of January 28, 2007, the Veteran's condition had stabilized to the point where she could have been transferred to a VA facility.  Indeed, a VA physician has determined that following her emergency hospital care the Veteran could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for her disability.  38 C.F.R. § 17.121.  Given the VA physicians supporting references to the Veteran's vital signs following surgery, as well as his references to the Veteran's reported symptomatology following and the progression of her recovery leading up to discharge, the Board finds this opinion to be the most probative evidence of record.

The Board has also considered the Veteran's assertions in this regard, and is cognizant that she is competent to discuss her symptomatology following the surgery and throughout her recovery.  To this extent, her assertions are entitled to some limited probative weight.  However, as noted, the VA physician considered nursing notes that referenced the Veteran's reported symptomatology such as pain and nausea following the procedure, as well as the discharge summary that described the progression of her recovery, including factors such as her ability to ambulate, when she experienced her first bowel movement, and when her diet was returned to full.  For these reasons, while the Board finds her assertions to be of some limited probative value, the Board ultimately places far more weight on the opinion VA physician in answering the question of when her condition stabilized to the point that she could be deemed safe for transfer.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Consequently, for the reasons and bases set forth above, the Board concludes that the Veteran's condition was stable for transfer on and after January 28, 2007.  For this reason, the Board further concludes that the criteria for reimbursement under 38 U.S.C.A. § 1725 have not been met.  


ORDER

Entitlement to payment for unauthorized medical expenses incurred at Nemaha County Hospital from January 28, 2007, through February 3, 2007, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


